Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 10, 11, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 25 is unclear as to the seeds. There is no antecedent for ‘the carbon … 0.1 nm or less’. Is this a fraction from the 0.2 mm particles or more? Moreover, the term ‘thereby forming second seed particles’ (emphasis added) is unclear. How does cooling form particles? This does not appear to be a correct description of the process. There appears to be an error somewhere.

Claims 1, 2, 6, 7, 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/141911 (O’Connor 10882743 is taken as a translation).
 O’Connor teaches, especially in col. 4-5, adding a metal catalyst and CH4 to a molten bath. Fe chloride is taught to be a suitable bath at relatively low temperatures.
As to the carbon size and shape, no difference is seen since the methane and bath are the same, noting that the specification indicates that the claimed size was theoretically calculated.
The temperature is obvious as being an overlapping range. In so far as the claimed features are not explicitly taught or represent a selection of a material from a list, it is obvious to make such a selection from the teachings of the reference.

Claims 1, 2, 5-7, 10-14, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘018 above and further taken with Parkinson Dow article.
Due to the issues with claim 25 noted above, it appears that secondary seed formation, as well as that of claim 10, is inherent in the recovery and recycling process and therefore is within the teachings of O’Connor.
 O’Connor does not teach molten metals or the claimed separation scheme, however Parkinson does on pgs. 15 and 16, as well as alkali metal salts as the bath in the same process. Using them is obvious to make an effective bath. Parkinson also teaches the carbon recovery scheme and plural cooling stages (via heat exchange), which is obvious to recover a potentially valuable or interfering product. The claims rejected above are included for the sake of completeness.

Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
Even though O’Connor refers to the carbon material as the seed, they add catalyst metals such as Fe which can be oxides. Further, when carbide or metal particle forms in-situ, a seed is formed, although this is not relied upon as a basis for rejection.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736